Opinion of the Court
HomeR FeRguson, Judge:
The issues raised in this appeal are precisely the same as those found in United States v Finney, 8 USCMA 724, 25 CMR 228, decided this date. Our holding in that case is dispositive of the issues presented here.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Army for reference to á board of review. The board, in its discretion, may approve the lesser offense of absence without leave and reassess the sentence, or it may order a rehearing on the desertion charge.
Chief Judge Quinn concurs.